Citation Nr: 0433087	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed chronic 
dermatitis of the legs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in September 
2004.  

The Board notes that, in a statement in support of claim (VA 
Form 21-4138), the veteran waived RO consideration of 
additional evidence and records submitted at this personal 
hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The veteran claims service connection for a skin condition as 
due to chemical exposure.  

Based on a review of the record, there is medical evidence of 
a current diagnosis of eczema and lichen simplex chronicus of 
the legs.  There is also a medical opinion that suggests a 
possible association between the veteran's skin condition and 
Agent Orange exposure in the Republic of Vietnam.  

Additionally, there is a medical notation that the veteran's 
lower extremity skin condition was due to vascular 
insufficiency.  

However, the veteran has asserted having skin manifestations 
due to the claimed chemical exposure.  The veteran testified 
that, prior to his military service, he had no skin problems.  

The veteran's service medical records at enlistment and 
separation are entirely negative for any complaints or 
defects of the skin.  However, the veteran stated that during 
his service at DTC, he experienced burning and itching on his 
lower legs that required frequent application of medicated 
creams.  

The veteran's DD Form 214 reflects that the veteran served as 
a photo and motion picture photographer.  There is also 
evidence of service in the Republic of Vietnam.  

The veteran's service personnel records reflect the veteran's 
assignment at the Deseret Test Center (DTC) during the time 
when munitions testing was conducted at the Dugway Proving 
Grounds.  

The veteran testified that, after the agents were dropped, 
his job was to walk through the brush and testing ranges to 
photograph the blast sites.  He stated that he wore regular 
fatigues tucked into rubber ankle-boots for protection, but 
he was never issued or used any sort of hazardous material 
suit.  

There is evidence from a Department of Defense Fact Sheet 
that the chemical agent in the gases tested acted as a 
contact irritant on the exposed body surfaces of the eyes and 
skin.  

Exposure to high concentrations of tear gas was noted to 
cause blistering of the skin; however, with commonly used 
concentrations, the effects were noted to be short-term with 
low potential for long-term health consequences.  

In this case, VA is required to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Further, the veteran has identified ongoing treatment for his 
skin conditions that have not been associated with the 
veteran's claims file.  While some of the veteran's treatment 
records have been obtained, it appears that he receives 
ongoing treatment for his skin condition and VA is obligated 
to obtain those records.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning pertinent 
treatment referable to the claimed skin 
condition.  Based on the veteran's 
response, the RO undertake to obtain 
records from any treatment source.  

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of a 
claimed skin condition.  The examination 
report should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  The examiner should elicit 
from the veteran and record a complete 
clinical history, including information 
referable to the extent of his claimed 
chemical exposure.  Based on his/her 
review of the case, the examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran has 
current skin disability due to the 
exposure to chemicals or other disease or 
injury in service.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



